ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Portus Services, LLC                           ) ASBCA No.        61884
                                               )
Under Contract No.     HTC711-16-D-R014        )

APPEARANCE FOR THE APPELLANT:                     Yuki Haraguchi, Esq.
                                                   Holmes Pittman & Haraguchi, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Chief Trial Attorney
                                                  Colby L. Sullins, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: July 20, 2020




                                               J. REID PROUTY
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61884, Appeal of Portus Services,
LLC, rendered in conformance with the Board’s Charter.

      Dated: July 20, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2